Citation Nr: 0031031	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  93-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysthymia secondary 
to serviceconnected back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from March 17, 1970 to April 
21, 1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In January 1993, the RO received the veteran's application to 
reopen his claim for service connection for a low back 
disorder.  In a December 1995 determination, the RO granted 
service connection for myofascial pain syndrome of the lumbar 
spine, effective from January 1993, and assigned the 
disability a 10 percent evaluation.  The veteran appealed to 
the Board the effective date of the award of service 
connection and the 10 percent evaluation assigned the 
disability.  

In August 1997, the Board denied the veteran entitlement to 
an effective date earlier than January 1993 for the grant of 
service connection for myofascial pain syndrome of the lumbar 
spine.  The same decision remanded to the RO the issue of 
entitlement to an evaluation in excess of 10 percent for the 
back disability.  

In December 1998, the Board again remanded the case to the RO 
for further development.  In that remand, the Board noted 
that, during the course of the veteran's on-going appeal for 
an increased rating, the RO, in a May 1996, decision, had 
denied the veteran entitlement to a total disability 
evaluation based on individual unemployability.  The Board 
further noted that it construed a January 1997 letter from 
the veteran's representative as a notice of disagreement on 
that issue; however, the veteran had not been issued a 
statement of the case (SOC) pertaining to individual 
unemployability.  

In October 1999, the Board issued a final decision as to the 
issue of an increased rating for the service connected 
myofascial pain syndrome of the lumbar spine.  Specifically, 
the Board determined that the veteran was entitled to an 
increased evaluation of 20 percent, but no higher, for his 
service-connected back disability.  In October 1999, the 
Board also again remanded the issue of entitlement to a total 
rating due to individual unemployability for issuance of an 
SOC.  In addition, in that remand, the Board also noted that, 
during the course of the veteran's on-going appeal for an 
increased rating for his back disability, the RO, in a March 
1999 decision, denied the veteran's reopened claim for 
service connection for dysthymia, claimed as secondary to his 
service-connected myofascial pain syndrome of the lumbar 
spine.  As the veteran had completed his appeal of that 
decision, that issue was properly before the Board and was 
remanded for further development.

Subsequent to the Board's October 1999 Remand, the RO issued 
a SOC as to the issue of entitlement to a total rating based 
on individual unemployability, and the veteran completed his 
appeal.  The veteran has also presented testimony on that 
issue as well as the secondary service connection issue 
before the undersigned member of the Board in August 2000.  


REMAND

This case has a long procedural history as briefly summarized 
in the Introduction above.  Although the issue with which the 
veteran first petitioned the VA in 1993, has been finally 
resolved, there remains before the Board two additional 
issues which were brought during the pendency of the 
veteran's appeal of that 1993 claim.  Regrettably, the Board 
finds that this case must be remanded yet again before 
further appellate review can be undertaken as to these two 
issues.

The Board in its October 1999 Remand, specifically directed 
the RO to forward the veteran's claims folder to the 
veteran's treating physician, Dr. Szlabowicz, at the VA 
mental health clinic in Gainesville Florida in order that he 
might review the veteran's records and provide an opinion as 
to specific questions set forth in the October 1999 Remand.

Review of the record reveals that the RO did request such a 
record review and opinion from Dr. Szlabowicz but that Dr. 
Szlabowicz indicated that he would not be able to provide the 
requested opinion even with review of the veteran's records.

The Board notes that there are two "new" and conflicting 
medical opinions currently of record regarding the question 
of whether the veteran's current psychiatric condition is 
aggravated by his service connected myofascial pain syndrome 
of the lumbar spine.  

The first, obtained in February 2000, is an opinion provided 
by a VA psychiatrist, M. Nguyen, M.D., and directly addresses 
the questions put forth by the Board in its October 1999 
Remand.  Dr. Nguyen did not personally interview the veteran 
but did review the claims folder and his medical history.  He 
found that the veteran had an informal diagnosis of 
depression, NOS.  Although it was "unlikely" that the minor 
depressive episodes were etiologically related, the VA 
physician stated that:

[I]t is a distinct possibility that the 
ongoing myofascial pain and symptoms may 
have an effect on the patient's sleep 
cycle disturbance as well as his overall 
mood, irritability, and general level of 
social functioning and inner activeness.  
I do suspect that there is exacerbation 
of the depressive symptomatology from 
the myofascial pain syndrome but it is 
not apparent at this point in time that 
the depression itself has led to any 
significant social impairments. 

The second was provided as a part of a VA psychiatric 
examination report of the veteran in May 2000.  The veteran's 
diagnosis on axis I was alcohol dependence, cocaine and 
marijuana abuse, and substance induced mood disorder.  
Although the examining physician did not specifically address 
the questions posed in the Board's October 1999 Remand, Dr. 
J. McKinsey did provide further comment on the possible 
relationship between the veteran's current psychiatric 
condition and his service connected disability, as follows:

It is not the impression of this 
evaluator that the patient's current 
psychiatric condition is causally related 
to his service connected myofascial pain 
syndrome of the lumbar spine.  It is also 
not the opinion of the evaluator that the 
patient's current psychiatric condition 
is being aggravated by the patient's 
service connected myofascial pain 
syndrome of the lumbar spine.   ...  but 
that it is also the patient's current 
psychiatric diagnosis of alcohol 
dependence, cocaine and marijuana abuse 
and substance induce mood disorder are 
not causally related or aggravated by the 
patient's service connected myofascial 
pain syndrome of the lumbar spine.

The Court has held that when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, the Board finds that this apparent conflict in current 
diagnosis and medical opinion as to aggravation must be 
reconciled.

In addition, the Board further notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law (P.L.) No. 106-475, 
114 Stat. 2096 (2000).  This law rewrites the former "duty 
to assist" provisions of 38 U.S.C.A. § 5100-5107 and 
eliminates the "well-grounded claim" requirement.  See also 
VBA Fast Letter 00-87 (November 17, 2000).  

In light of this new legislation and the current conflicting 
medical opinions as to whether the veteran's service-
connected disability aggravates his current psychiatric 
disorder, the Board finds that this issue must be remanded.  
Furthermore, in light of the expanded "duty to assist" and 
notice requirements of the VCAA, the Board will defer 
appellate review of the total rating issue pending 
accomplishment of the development on Remand.  

Thus, the Board is deferring adjudication of the appeal 
pending a REMAND of the case to the RO for further 
development as follows:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient, outpatient, and mental 
hygiene clinic records, from June 2000 
to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, the RO should ensure 
compliance with the due process and 
notice requirements of the Veterans 
Claims Assistance Act of 2000.

2.  Thereafter, the RO should schedule 
the appellant for a complete psychiatric 
examination with a Board of one VA 
psychiatrist and one VA psychologist who 
have not previously examined the veteran, 
to determine the nature, etiology, and 
severity of any psychiatric disability 
currently manifested.

The examiners are requested to review the 
claims folder and provide a supplemental 
medical report which specifically 
addresses the following:

a)  What, if any, chronic, acquired 
psychiatric disorder is medically shown 
currently present;

b)  If a chronic, acquired 
psychiatric condition is currently 
present, is it more likely, less likely 
or as likely as not that the psychiatric 
disability is etiologically (causally) 
related to the veteran's service-
connected myofascial pain syndrome of the 
lumbar spine;

c)  If in the opinion of the 
physician a diagnosed psychiatric 
condition is not etiologically related to 
the veteran's service-connected 
myofascial pain syndrome of the lumbar 
spine, then is it more likely, less 
likely or as likely as not that the 
diagnosed psychiatric condition was 
aggravated by the veteran's service-
connected myofascial pain syndrome of the 
lumbar spine; and, if so, what is the 
measurable degree of disability over and 
above the degree of disability existing 
prior to the aggravation of the chronic 
acquired psychiatric condition.

d)  If unable to provide any of the 
requested information with any degree of 
medical certainty, the physician should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

The examiners are further requested to 
adequately summarize all of the relevant 
history, including relevant treatment, 
previous diagnoses, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  The claims folder must be 
made available to the examiners for 
review purposes prior to the examination, 
and the complete examination report, 
should be associated with the claims 
folder.  

3.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand as well as 
the new statutory duty to assist and 
notice requirements.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268, 
270-71 [1998].

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal. 
Further, the RO's consideration of 
referring the claim for extraschedular 
evaluations must be documented on 
readjudication.  

Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  No action is 
required of the veteran until he is 
notified.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


- 2 -


